Appeal by defendant from a judgment of the County Court, Dutchess County (Aid-rich, J.), rendered December 8, 1981, convicting him of assault in the second degree (two counts), and resisting arrest, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s claims of ineffective assistance of counsel do not warrant reversal since neither inadequacy nor ineffectiveness was demonstrated; nor could defense counsel be described as lacking reasonable competence (see, People v Baldi, 54 NY2d 137). Moreover, the trial court did not err in refusing to charge the jury with assault in the third degree as a lesser *625included offense since assault in the second degree pursuant to Penal Law § 120.05 (3) requires proof only of an intent to prevent a peace officer from performing a lawful duty and does not require proof of intent to cause physical injury, an essential element of assault in the third degree (People ex rel. Gray v Tekben, 57 NY2d 651, affg 86 AD2d 176; People v Lett, 67 AD2d 1077). Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.